274 P.3d 892 (2012)
249 Or. App. 255
STATE of Oregon, Plaintiff-Respondent,
v.
Donald G. SAGER, Defendant-Appellant.
02P3459; A144362.
Court of Appeals of Oregon.
Submitted February 28, 2012.
Decided April 4, 2012.
Peter Gartlan, Chief Defender, and Daniel C. Bennett, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Ryan Kahn, Assistant Attorney General, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and EDMONDS, Senior Judge.
PER CURIAM.
Defendant, who was convicted of assaulting a public safety officer, seeks to appeal from the trial court's denial of his motion for a corrected judgment pursuant to ORS 137.754.[1] As explained in State v. Sager, 249 Or.App. 252, 274 P.3d 890 (2012), when a trial court denies a motion for a corrected judgment pursuant to ORS 137.754, the court does not alter defendant's sentence and, instead, leaves the original conviction and sentence untouched. See ORS 138.053(1).[2] Accordingly, in light of our holding in State v. Hart, 188 Or.App. 650, 653, 72 P.3d 671, rev. den., 336 Or. 126, 81 P.3d 709 (2003), the trial court's denial of a motion pursuant to ORS 137.754 is not appealable.
Appeal dismissed.
NOTES
[1]  The document entered by the trial court is entitled "Judgment of Conviction and Sentence." Despite the title, however, in the document, the court simply denied defendant's motion for a corrected judgment.
[2]  ORS 138.053(1) provides:

"A judgment, or order of a court, if the order is imposed after judgment, is subject to the appeal provisions and limitations on review under ORS 138.040 and 138.050 if the disposition includes any of the following:
"(a) Imposition of a sentence on conviction.
"(b) Suspension of imposition or execution of any part of a sentence.
"(c) Extension of a period of probation.
"(d) Imposition or modification of a condition of probation or of sentence suspension.
"(e) Imposition or execution of a sentence upon revocation of probation or sentence suspension."